UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7572


ABDUL HANEEF ABDULLAH,

                     Plaintiff - Appellant,

              v.

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:21-ct-03062-BO)


Submitted: February 24, 2022                                      Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul Haneef Abdullah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abdul Haneef Abdullah appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

judgment. Abdullah v. N.C. Dep’t of Pub. Safety, No. 5:21-ct-03062-BO (E.D.N.C. Oct.

29, 2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2